DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020, 10/19/2020, and 05/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Group I claims 1-9 and 16 in the reply filed on 03/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-7,9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (U.S. 2008/0302552).

In regards to claim 1, Kondo discloses an electric device comprising: 

a second housing (30) having one end portion (connection between handle 18 and second housing 30) connected to the first housing (see at least fig. 1 and paragraph 38) and another end portion (portion between battery holder 30 and battery 70) to which a battery pack (70) is connectable (see at least paragraph 38); and  an elastic member (40) interposed between the first housing and the second housing (see at least fig. 6 and paragraph 44), wherein: the first housing comprises a first restricting portion (portion of contact 50 of housing 18 which contacts element 30 see annotated fig. 6) positioned away from the elastic member (see annotated fig. 6), the second housing comprises a second restricting portion (recess on housing 30 which accepts the portion 50 see annotated fig 6) positioned away from the elastic member and engageable with the first restricting portion (see at least fig. 6), and in a case where the second housing is urged to be separated from the first housing, the elastic member is deformed and the first restricting portion and the second restricting portion are engaged with each other to prevent the second housing from being separated from the first housing (as illustrated in fig. 6 any movement of the second housing would cause the elastic member to deform and would cause engagement between the first and second restricting portion as such the prior art is capable of performing the function).

    PNG
    media_image1.png
    700
    732
    media_image1.png
    Greyscale


In regards to claim 3, Kondo discloses The electric device according to claim 1, Kondo further discloses wherein: one of the first restricting portion and the second restricting portion comprises a protruding portion (illustrated in fig. 6 protruding portion protrudes from the first housing) protruding from one of the first housing and the second housing toward a remaining one of the first housing and the second housing (illustrated in fig. 6), and a remaining one of the first restricting portion and the second restricting portion comprises a recessed portion (recessed portion on the second housing see annotated fig. 6) receiving the protruding portion with a gap provided therebetween (gap illustrated in at least fig. 6).
Kondo discloses The electric device according to claim 1, wherein the first housing comprises: a load accommodating portion (16 near motor 12) accommodating the load portion therein; a handle portion (18) connected to the load accommodating portion (see at least fig. 1) and configured to be gripped by a user (see at least paragraph 37); and a large diameter portion (connection point between handle 18 and second housing 30 see at least fig. 5 the connection portion is larger than the diameter of the handle) connected to the handle portion at a position opposite to the load accommodating portion with respect to the handle portion (see at least fig. 1 and 5), the large diameter portion having a diameter greater than a diameter of the handle portion (illustrated in at least fig. 5), and wherein the elastic member, the first restricting portion, and the second restricting portion are positioned between the large diameter portion and the second housing (see at least fig. 5).
In regards to claim 5. Kondo discloses The electric device according to claim 4, further comprising a control portion (50) configured to control the load portion, wherein the control portion is accommodated in the large diameter portion (see at least fig. 5 and paragraph 42).
In regards to claim 6. Kondo discloses The electric device according to claim 1, Kondo further discloses wherein the first housing comprises: a load accommodating portion (16 near motor 12) accommodating therein the load portion configured to consume an electric power (see at least paragraph 42); a handle portion (18) connected to the load accommodating portion and configured to be gripped by a user (see at least fig. 1); and a large diameter portion (portion of handle 18 for connecting to element 30 generally location 20 of fig. 5) connected to the handle portion at a position opposite to the load accommodating portion with respect to the handle portion (illustrated in at least fig. 1), the large diameter portion having a diameter greater than a diameter of the handle portion (illustrated in at least fig. 5 and fig. 3 the diameter of the handle 18 is smaller than the diameter of the portion connected to element 30), the one end portion of the second housing being attached to the large diameter portion (see at least fig. 3 and 5), the electric device further comprising a control portion 
In regards to claim 7. Kondo discloses the electric device according to claim 6, Kondo further discloses wherein: the second housing is spaced away from the large diameter portion only by the elastic member (see at least fig. 6), and the large diameter portion comprises the first restriction portion (see at least fig. 6).
In regards to claim 9. Kondo discloses The electric device according to claim 6, Kondo further discloses wherein: the large diameter portion has a generally hollow cylindrical shape (see at least fig. 3, 5, and 6 the lower end of handle 18 noted at the large diameter portion is hollow as illustrated in at least fig. 6) having an outer peripheral surface (21), the large diameter portion having an attachment portion on the outer peripheral surface (21 serves to attach elastic member 40), the elastic member being attached to the attachment portion, the second housing has an engagement portion (36) with which the elastic member is engaged in a state where the second housing is connected to the large diameter portion (illustrated in at least fig. 6), and the elastic member has a circular cross-section taken along a plane extending in a radial direction thereof (see at least fig. 5 the cut away illustrated a generally circular cross-section for element 40).
In regards to claim 16. Kondo discloses the electric device according to claim 1, Kondo further discloses wherein the first housing comprises a first attachment portion (21) for receiving the elastic member, wherein: the second housing comprises a second attachment portion (36) for receiving the elastic member, and the elastic member is received in a space defined by the first attachment portion and the second attachment portion in a state where the second housing is connected to the first housing (illustrated in at least fig. 6).
Allowable Subject Matter
Claims 2, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in regards to claims 2 and 8 a second elastic element interposed between the one end portion of the second housing and a confronting portion of the first housing in confrontation with the second housing is not known in the art while there are instances of second elastic elements such as AOKI U.S. 2017/0239803 fig. 10 elements 110 it would not have been obvious to one having ordinary skill in the art at the time of filling to modify or combine the art of record to arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Lucas E. A. Palmer/Examiner, Art Unit 3731             

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731